Citation Nr: 0419072	
Decision Date: 07/16/04    Archive Date: 07/27/04	

DOCKET NO.  03-00 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral knee disability.   

2.  Entitlement to service connection for a bilateral wrist 
disability, to include carpal tunnel syndrome, to include as 
secondary to service-connected disabilities.  

3.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine with radiculopathy in the upper 
extremities, currently evaluated as 20 percent disabling.   

4.  Entitlement to an effective date prior to April 28, 1999, 
for the assignment of 20 percent evaluations for rotator cuff 
tendinitis of the right and left shoulders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1973 to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

During the veteran's personal hearing, held in June 2003, it 
was indicated that the veteran desired to claim service 
connection for depression secondary to service-connected 
disabilities and a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  These issues have not been adjudicated by the 
agency of original jurisdiction, and are referred to the RO 
for its consideration.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  




FINDINGS OF FACT

1.  An unappealed September 1993 RO decision denied service 
connection for a bilateral knee disability.  

2.  Evidence received since the September 1993 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  


CONCLUSION OF LAW

The September 1993 RO decision denying service connection for 
a bilateral knee disability is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for a bilateral knee disability is 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With the consideration that the only final decision the Board 
is reaching herein is a grant with respect to finding that 
new and material evidence has been received to reopen a 
claim, the Board concludes that any failure to comply with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002) at this time could be 
no more than harmless error.  See 38 C.F.R. § 20.1102 (2003); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board initially notes that changes to 38 C.F.R. 
§ 3.156(a) (defining new and material evidence), the second 
sentence of 38 C.F.R. § 3.159(c) (application of the duty to 
assist in reopening a claim), and 38 C.F.R. 
§ 3.159(c)(4)(iii) (medical examination or opinion only after 
new and material evidence is presented), are effective 
prospectively for claims filed on or after August 29, 2001.  
The veteran's claim to reopen was filed prior to August 29, 
2001.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

In September 1993, the RO denied service connection for a 
bilateral knee disability.  
The evidence of record at that time included the veteran's 
service medical records.  The decision concluded that service 
connection for a bilateral knee disability must be denied 
because there was no evidence of knee disability at that 
time.  A timely substantive appeal was not received, and this 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it was noted that 
while "not every piece of new evidence is 'material' we are 
concerned, however, that some evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

The evidence submitted subsequent to the September 1993 RO 
decision includes VA treatment records, dated in 2000, which 
reflect that the veteran complained of bilateral knee pain.  
Specifically, a February 2000 VA treatment record reflects 
that the veteran had crepitus of both knees and the 
assessment included degenerative joint disease.  

During the veteran's personal hearing, in June 2003, the 
veteran testified that a VA physician, approximately six 
months before, had told him that she believed he had 
arthritis in his knees, and indicated that it probably 
started about the same time as his other arthritis.  

This VA medical reports were not of record at the time of the 
RO's September 1993 decision, are not cumulative, and are 
"new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that this evidence is material.  In particular, 
this evidence contains competent evidence showing that the 
veteran currently has a disability of the knees.  
Accordingly, this evidence pertains to one of the evidentiary 
defects which were the basis for the RO's September 1993 
decision, and it provides a more complete picture of the 
veteran's bilateral knee disability.  The Board therefore 
finds that the submitted evidence bears directly and 
substantially upon the issue at hand, that this evidence is 
probative of the issue at hand, and is material.  See e.g., 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claim is therefore reopened.  


ORDER

New and material evidence to reopen a claim of service 
connection for bilateral knee disability has been submitted.  
To this extent only, the appeal is granted.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

During the veteran's personal hearing, held in June 2003, the 
veteran testified that he had received medical care relating 
to his bilateral shoulder disability at the Eisenhower Army 
Medical facility, at Fort Gordon, Georgia, from June 1996 to 
May 1999.  The veteran also submitted a copy of a May 2003 
Social Security Administration decision indicating that he 
had been awarded Social Security disability benefits.  
However, the medical reports supporting the SSA's decision 
are not of record.  In both cases, as these records have not 
been associated with the claims file, an attempt should be 
made to obtain them.  Bell v. Derwinski, 2 Vet. App. 611 
(1992) (per curiam); Murinscak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  

The veteran also testified that he has recently received 
treatment at the Augusta VA Medical Center.  The record does 
not contain any treatment records from the Augusta VA Medical 
Center dated after October 2002.  Under the circumstances, an 
attempt should be made to obtain the most recent treatment 
reports of record.  Bell.

Finally, the schedular criteria by which the veteran's lumbar 
spine disability can be rated have changed during the 
pendency of the veteran's appeal, and since the most recent 
supplemental statement of the case, dated in December 2002.  
See 68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Therefore, adjudication of the 
increased rating claim for the service-connected low back 
disability must include consideration of the old and both 
sets of new criteria.  It is noted that the effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; VA 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000); see also 38 U.S.C.A. 
§ 5110(g) (West 2002).  In this case, the RO has not yet 
applied the new regulation to the veteran's claim for an 
increased rating for degenerative disc disease of the 
cervical spine with radiculopathy in the upper extremities, 
currently evaluated as 20 percent disabling.  On remand, the 
RO should apply this regulation to the veteran's claim.  



Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with any applicable legal 
precedent.  

2.  The RO should contact the Social 
Security Administration and request 
copies of all medical and administrative 
records upon which its determination 
regarding the veteran's entitlement to 
disability benefits was made.  

3.  The RO should contact the Augusta, 
Georgia, VA Medical Center and request 
copies of all records relating to 
treatment of the veteran from October 
2002 to the present.  

4.  The RO should contact the Eisenhower 
Army Medical facility at Fort Gordon, 
Georgia, and request copies of all 
records relating to treatment of the 
veteran.  

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any currently 
manifested bilateral wrist and bilateral 
knee disabilities, and the nature and 
extent of the veteran's service-connected 
degenerative disc disease of the cervical 
spine.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review is accomplished.  

a) The examiner is requested to offer an 
opinion as to whether it is as least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the veteran 
currently has a wrist disability, 
including carpal tunnel syndrome, or a 
knee disability.  

b) If it is determined that the veteran 
currently has a wrist disability, to 
include carpal tunnel syndrome, the 
examiner is requested to offer an opinion 
as to whether it is as least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that any currently manifested 
wrist disability, to include carpal 
tunnel syndrome, is related to the 
veteran's active service or is 
proximately due to or been chronically 
worsened by service-connected disability, 
including degenerative disc disease of 
the cervical spine.  

c) If it is determined that the veteran 
has a knee disability, the examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that any currently manifested 
knee disability is related to the 
veteran's active service.  

d) If a relationship between: 1) 
currently manifested wrist disability, 
including carpal tunnel syndrome, and the 
veteran's active service or service-
connected disability; or, 2) if a 
relationship between currently manifested 
knee disability and the veteran's active 
service, cannot be made on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based on mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

e) The examiner is requested to identify 
all symptoms that are related to the 
veteran's service-connected degenerative 
disc disease of the cervical spine, 
including whether he has any 
radiculopathy related to this disability.  
The examiner should consider pain on 
motion in determining whether limitation 
of motion, if any, is slight, moderate or 
severe.  

f) The examiner should state whether 
there are any abnormal neurological 
findings pertaining to the degenerative 
disc disease of the cervical spine, i.e., 
symptoms compatible with sciatic 
neuropathy such as characteristic pain 
and demonstrable muscle spasm.  The 
examiner should state the frequency, 
severity, and duration of the attacks of 
the symptoms, if present.  

g) It is further requested that the 
examiner indicate if the service-
connected degenerative disc disease of 
the cervical spine causes weakened 
movement, excess fatigability, and 
incoordination.  With respect to any 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected degenerative disc 
disease of the cervical spine or the 
presence or absence of any objective 
manifestations that would demonstrate the 
disuse or functional impairment due to 
pain attributable to the service-
connected degenerative disc disease of 
the cervical spine.  

h) The examiner is also requested to 
indicate whether the degenerative disc 
disease of the cervical spine results in 
incapacitating episodes, which are 
defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest, 
prescribed by a physician and treatment 
by a physician.  If incapacitating 
episodes are identified, the examiner is 
requested to indicate the total duration 
of episodes and the frequency of 
episodes.  

6.  Thereafter, the RO should 
readjudicate the issues on appeal with 
appropriate consideration of changes to 
the rating criteria, including for 
evaluating the spine, effective 
September 26, 2003.  68 Fed. Reg. 
51,454-51,458, August 27, 2003.  If any 
claim remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


                       
____________________________________________
	STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



